DETAILED ACTION
	This Office action is in response to the Amendment filed on 14 April 2021.  Claims 1-21 are pending in the application. Claim 21 is newly-submitted. Claims 16-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-15, in the reply filed on 24 December 2020 is acknowledged.

Claim Objections
In light of Applicant’s Amendment, the objection to claim 7 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kamura et al., US 2016/0372528, cited by Applicant on the Information Disclosure Statement submitted on 10 July 2020, of record.
Kamura et al. disclose a display panel, shown in Fig. 21 comprising:
an upper display substrate 3 comprising first (14), second (15) and third (16) pixel regions, and a light shielding region (regions of substrate 11 corresponding to light shielding pattern 12) in a periphery of the first (14), second (15) and third (16) pixel regions; and
a lower display substrate 2 comprising first , second and third display elements respectively corresponding to the first, second and third pixel regions, 
wherein the upper display substrate 3 comprises:
a base substrate 11;
a light shielding pattern 12 disposed on a bottom surface of the base substrate 11, overlapped with the light shielding region, and comprising first, second and third opening parts defined therein which respectively correspond to the first (14), second (15) and third (16) pixel regions;

a partition wall 13/10 disposed in a lower side of the first (141), second (151) and third (161) color filters, overlapped with the light shielding region (regions of substrate 11 corresponding to light shielding pattern 12), and comprising first, second and third partition wall opening parts defined therein which respectively correspond to the first (14), second (15) and third (16) pixel regions; and
first (142), second (152) and third (162) color control layers respectively disposed in the first, second and third partition wall opening parts,
wherein the partition wall 13/10 comprises a first layer 13 and a second layer 10 directly disposed on a lower side of the first layer 13 and having an optical density greater than that of the first layer (see paragraphs [0174]-[0181]), and
a part of the second layer 10 protrudes downwards from the first (142), second (152) and third (162) color control layers in a cross sectional view, see Fig. 21.
With respect to claim 7, Kamura et al. disclose that each of the first (142), second (152) and third (162) color control layers has a thickness of about 15 µm or larger, see paragraph [0192].
With respect to claim 8, Kamura et al. show in Fig. 21 that a height of the partition wall 13/10 in the light shielding region is higher than that of each of the first (142), second (152) and third (162) color control layers.
With respect to claim 9, Kamura et al. discloses that the first layer has a thickness of about from 5 µm to about 15µm (see paragraph [0156]), and

With respect to claim 10, Kamura et al. disclose that a width of the first layer 13 is
about from 10 µm to about 15 µm, see paragraph [0155].
With respect to claim 11, Kamura et al. disclose that the second layer 10 is completely overlapped with the first layer 13 in a plan view.
With respect to claim 13, Kamura et al. disclose each of the first, second and third display elements comprises a first electrode 25, a second electrode 27, and an emission layer 26 disposed between the first electrode and the second electrode, and the emission layers 26 of the first, second and third display elements have an integrated shape and generate blue light L13, see paragraphs [0233]-[0241].
With respect to newly-submitted claim 21, Kamura et al. disclose the partition wall comprises first, second and third partition walls, the first, second and third partition walls are disposed in a lower side of the first (141), second (151) and third (161) color filters, respectively, each of the first, second and third partition walls comprises the first layer 13 and the second layer 10, and a side of the first layer of each of the first, second and third partition walls contacts respectively the first (142), second (152) and third (162) color control layers, as shown in Fig. 21.  The side of the first layer 13 which is covered with the second layer 10 is in contact with, respectively, the first (142), second (152) and third (162) color control layers, as shown in Fig. 21.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamura et al., US 2016/0372528, as applied to claim 1 above.
Although Kamura et al. discloses a thickness of the second layer 10 can be 1µm (in paragraph [0180], Kamura et al. disclose that the second layer 10 has a thickness of from 10 nm to 5000 nm), Kamura et al. lack anticipation of the second layer having an optical density of about 0.15 to about 0.5.  However, Kamura et al. clearly teach that layer 10 suppresses the light transmission between the light-emitting layers with the bank 13 interposed therebetween, for example, the light transmission between the outside and the inside of the bank 13 is suppressed by causing the light to be reflected or scattered (see paragraphs [0120]-[0122]). The optical density of the second layer 10 would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. The claimed optical density of the .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamura et al., US 2016/0372528, as applied to claim 1 above, further in view of Li et al., US 2019/0386253, cited by Applicant on the Information Disclosure Statement submitted on 10 July 2020.
Although Kamura et al. disclose a second layer 10 directly disposed on a lower side of the first layer 13, Kamura et al. lack anticipation of the second layer comprising a hydrophobic region and a hydrophilic region disposed between the hydrophobic region and the first layer. Li et al. disclose that a first layer 121 has a hydrophilicity and the second layer 131 has a hydrophobicity, see paragraphs [0043] and [0068], thereby ensuring uniformity of thickness in the second layer 131, see paragraph [0031]. Given the disclosure of Li et al., it would have been obvious to the skilled artisan that the second layer 10 in the known display panel of Kamura et al. should comprise a hydrophobic region and a hydrophilic region disposed between the hydrophobic region and the first layer 13 to ensure that the second layer has a uniform thickness.
With respect to claim 4, Kamura et al. disclose that the second layer 10  has a thickness of from about 7 µm to about 10 µm, see paragraph [0180].
With respect to claim 5, Li et al. disclose that the hydrophilic region comprises a base resin and a black coloring agent mixed with the base resin, and the hydrophobic region comprises a hydrophobic agent chemically bonded to the base resin, see paragraph [0018]-[0026] and [0042]-[0043].
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamura et al., US 2016/0372528, as applied to claim 1 above, further in view of Hong et al., US 2019/0384128.
With respect to claim 12, although Kamura et al. disclose a light shielding layer 12, Kamura et al. fail to disclose that the light shielding pattern comprises a first light shielding layer of a blue color and a second light shielding layer of a black color, which covers at least a bottom surface of the first light shielding layer. Hong et al. disclose a first light shielding layer 122 and a second light shielding layer 121, see paragraphs [0023] and [0024], thereby improving the anti-static electricity ability of the color film substrate.  It would have been obvious to the skilled artisan to use a light shielding pattern which comprises a first light shielding layer of a blue color and a second light shielding layer of a black color in the known display of Kamura et al. in order to improve the anti-electrostatic ability of the color filter upper display substrate 3.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamura et al., US 2016/0372528, as applied to claim 13 above, further in view of Miyake et al., US 2015/0301422.
Although Kamura et al. disclose first (142), second (152), and third (162) color control layers which are color or wavelength conversion layers (see paragraph [0119]), Kamura et al. lack anticipation of the color control layers comprising a quantum dot.  Miyake et al. disclose that a quantum dot is a wavelength conversion substance, and that by using a wavelength conversion member containing a quantum dot, the color reproducibility of the display device can be increased, see paragraph [0272]. Therefore, in light of the teachings of Miyake et al., it would have been obvious to the skilled artisan that the first color control layer 142 in the known display of Kamura et al. could comprise a first quantum dot configured to convert the blue light into red light, the second color control layer 152 comprises a second quantum dot configured to convert the blue light into green light, and the third color control layer 162 transmits the blue light.

Response to Arguments
Applicant's arguments filed 14 April 2021 have been fully considered but they are not persuasive. Applicant has argued that Kamura et al. do not include a teaching that the second layer has an optical density greater than that of the first layer. Admittedly, Kamura et al. do not expressly teach that the second layer 10 has a higher optical density than the first layer 13. However, a reference need not disclose specific limitations in haec verba to be properly applied under 35 U.S.C. 102.  Furthermore, a reference relies to some extent on knowledge of persons skilled in art to complement  
known that the index of refraction of a material is an indicator of the optical density of the material, and that the higher the index of refraction of a material, the higher the optical density of the material.  Hence, a material with a higher index of refraction is more optically dense than a material with a lower index of refraction. (see 
https://www.physicsclassroom.com/class/refrn/Lesson-1/Optical-Density-and-Light-Speed#:~:text=The%20more%20optically%20dense%20that,refraction%20value%20of%20the%20material.). In the excerpt from the American Institute of Physics Handbook, the indices of refraction of nickel, platinum, and cobalt are disclosed for various wavelengths.  Ando et al. disclose the refractive indices of polyimide for various wavelengths.  Since nickel, platinum, and cobalt have higher indices of refraction than polyimide, inherently, the second layer 10 in the known display panel of Kamura et al. will have an optical density greater than that of the first layer 13.  It has been well established that a reference must be evaluated for all it teaches. In re Bode, 550 F.2d 656, 193 U.S.P.Q. 12 (C.C.P.A. 1977).  Kamura et al. clearly teach that the second layer 10 can have an optical density higher than the first layer 13.  Therefore, Applicant’s claimed display panel is not deemed patentable over the known display panel of Kamura et al.

Allowable Subject Matter
Claim 15 is allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 15, Kamura et al., disclose a display panel, shown in Fig. 21, comprising:
an upper display substrate 3 comprising a pixel region and a peripheral region adjacent to the pixel region; and
a lower display substrate 2 comprising a display element disposed to correspond to the pixel region,
wherein the upper display substrate 3 comprises:
a base substrate 11;
a light shielding pattern 12 disposed on a bottom surface of the base substrate 11, overlapped with the peripheral region, and comprising an opening part defined therein which corresponds to the pixel region;
a color filter 141 disposed on the bottom surface of the base substrate 11 and
overlapped with the pixel region;
a partition wall 13/10 overlapped with the peripheral region, and comprising a partition wall opening part defined therein which corresponds to the pixel region; and 
a color control layer 142 disposed in the partition wall opening part (It would have been obvious to the skilled artisan that the first color control layer 142 in the known display of Kamura et al. could comprise a first quantum dot in light of the teachings of Miyake et al., see the rejection of dependent claim 14 above),
wherein the partition wall comprises a first layer 13 directly disposed on the
.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822






/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822